DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, 28-30, 32-34, 62-76 and 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0377100 to Le et al. (Le hereinafter) in view of US Patent 2,598,484 to Adams (Adams).
Regarding claim 1, Le teaches a magnetic coupling fluid pump for use in a manicure setting (paragraph 4), the pump including a jet assembly (180) and a mounting housing member (206) that mounts a motor (202).  Le further teaches that the mounting housing member comprises a first surface (facing left in Fig. 9), a second surface (facing right in Fig. 9), and a shoulder (in contact with gasket 207), while the jet assembly comprises a unitary (i.e. assembled into a single piece) jet assembly housing (182, 
Regarding claim 2, Adams teaches a unitary wall with a lower end (34), an upper end (covering 41) and a body (38) therebetween.
Regarding claims 3 and 4, Adams teaches a ring-shaped configuration (col. 3, ln. 62-73) with diameters.
Regarding claim 5, Adams teach a cylindrical configuration (col. 3, ln. 62-73).
Regarding claim 6, Adams does not teach any particular material for the sealing element and as such does not teach the use of plastic.  Le teaches that plastic is a material known for industrial applications involving water (e.g. paragraph 33), and those of ordinary skill are aware of attendant advantages for such applications, involving lack of corrosion, ease of manufacture, and inexpensiveness generally.  Therefore it would have been obvious to one of ordinary skill in the art to form the sealing element of Adams from plastic as taught by Le in order to utilize the advantageous lack of corrosion, ease of manufacture and low cost.

Le does not teach a fluid sealing member of the motor (202) which is, among other limitations, dimensioned and configured to receive a motor shaft (20) of the motor.  Adams teaches a one-hole motor suitable for a magnetic coupling type pump, the motor including a first end (adjacent 33), a second end (25), and a sidewall (32) which cooperate to form a substantially-enclosed structure defining a motor chamber (containing 11, 12), and a rotor (12) positioned inside the motor chamber, a motor shaft hole (34) dimensioned and configured for surroundingly receiving a motor shaft (15) of said motor (see Fig. 2 of Adams) and sealing said shaft to a top cap (33) on a top surface.  Adams teaches that this advantageously protects the motor from ingress of fluid (col. 3, ln. 59-62).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute a motor as taught by Adams for the motor of Le in order to provide a sealed motor protected from ingress of fluid.  Thus substituted, the vertical arrangement of Adams would be reversed so as to align with the orientation of Le and the directional limitations of the claim would be met by that reversal such that the sealing member extends axially and radially toward the mounting housing member (206) of Le.
Regarding claims 9 and 12, Adams teaches that the hole is at a first end.
Regarding claims 10 and 13, Adams teaches a motor cap (33) at a motor shaft end.
Regarding claim 11, Adams teaches a cavity (36) in the sealing member (35) for receiving the shaft.
Regarding claim 28, Adams teaches a generally cylindrical configuration (col. 3, ln. 62-73).
Regarding claim 29, Le teaches that the motor and shaft are positioned outside the work environment (which is delineated by the gasket 207).
Regarding claim 30, Adams teaches a unitary wall with a lower end (34), an upper end (covering 41) and a body (38) therebetween.
Regarding claim 32, Adams teaches that the wall of the fluid sealing member (35) extends from the outer end of the shaft hole inward, which, in combination with Le would mean that it extends from the second surface of the mounting housing member toward the motor.
Regarding claim 33, as shown in Fig. 8, Le teaches a plurality of mounting legs (one illustrated to the left of 209).  
Regarding claim 34, Le teaches that a wing nut (209) is received in the mounting leg.
Regarding claim 62, Le teaches an impeller (170) with an outer diameter.
Regarding claim 63, Le teaches a gasket (207).
Regarding claim 64, Le teaches a shaft assembly (100).
Regarding claim 65, Le teaches that the shaft assembly is secured to the base of the housing (e.g. by 159).
Regarding claim 66, Le teaches a shaft member (150) and a shaft protection member (160).
Regarding claim 67, Le teaches a base (152).
Regarding claim 68, Le teaches a ceramic material for the shaft protection member (paragraph 37).
Regarding claim 69, Le teaches a bearing assembly (110).
Regarding claim 70, Le teaches that the bearing assembly is at least axially secured to a center of an impeller (170, see Fig. 5).
Regarding claim 71, Le teaches an outer bearing member (120).
Regarding claim 72, Le teaches an outer bearing made of a plastic material (paragraph 33, second to last sentence).
Regarding claim 73, Le teaches an inner bearing member (130).
Regarding claim 74, Le teaches a rubber inner bearing member (paragraph 34).
Regarding claim 60, Le teaches a flat section (see Fig. 9) of the mounting housing member suitable for accommodating insertion of a liner. 
Regarding claim 76, Le teaches that the inlet (185) diameter is less than an impeller (170) diameter, as shown in Fig. 9.
Regarding claim 77, as shown in Fig. 8, Le teaches that the outlet aperture (186) comprises a nozzle with a discharge axis that is tilted from the rotational axis of the impeller by less than 90 degrees.
Regarding claim 78, Le teaches a flat section (see Fig. 9) of the mounting housing member suitable for accommodating insertion of a liner.
Regarding claim 79, Le teaches that the flat section is at the center of the mounting housing member (206, see Fig. 9).
Regarding claims 80 and 81, Adams teaches that the unitary wall is dimensioned and configured for surrounding a substantial portion of an inner section of the motor shaft (15).
Claims 14-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Adams as applied to claims 7 and 11 above, and further in view of US Patent 3,089,514 to Sudmeier (Sudmeier).
Regarding claims 14-17 simultaneously, the limitations of claims 11 and 7 from which these claims depend respectively are taught by the combination as discussed above.  Furthermore, Le also teaches a driven magnetic disc assembly (210) comprising a one-layer magnetic disc secured to a motor shaft (208), the disc assembly generating a magnetic field that rotates to drive the impeller (170) of the jet assembly (24) to draw fluid in through the inlet (112) and propel it out the outlet (100). Le does not .
Claims 35-61, 75, and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Adams and US PGPub 2006/0242760 to Chao (Chao).
Regarding claim 35, Le teaches a magnetic coupling fluid pump for use in a manicure setting (paragraph 4), the pump including a jet assembly (180) and a mounting housing member (206) that mounts a motor (202).  Le further teaches that the mounting housing member comprises a first surface (facing left in Fig. 9), a second surface (facing right in Fig. 9), and a shoulder (in contact with gasket 207), while the jet assembly comprises a unitary (i.e. assembled into a single piece) jet assembly housing (182, 183) with a base (182), a top cover (183), an inlet aperture (185) and an outlet aperture (186).  Le does not teach a fluid sealing member of the motor (202) which is, among other limitations, dimensioned and configured to receive a motor shaft (20) of the motor. Adams teaches another motor (10) for a pump including a fluid sealing member (35) dimensioned and configured for surrounding a motor shaft (15) having an axial body (38) and a flange (between 38 and 40) and extending downwardly away from the lowermost plane (i.e. of 41) of a motor cap (33).  Adams teaches that this advantageously protects the motor from ingress of fluid (col. 3, ln. 59-62).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute a motor as taught by Adams for the motor of Le in order to provide a sealed motor protected from ingress of fluid.  Thus substituted, the vertical arrangement of Adams would be reversed so as to align with the orientation of Le and the directional limitations of the claim would be 
Regarding claim 36, Adams teaches that the wall of the fluid sealing member (35) extends from the outer end of the shaft hole inward, which, in combination with Le would mean that it extends from the second surface of the mounting housing member toward the motor.
Regarding claim 37, as shown in Fig. 8, Le teaches a plurality of mounting legs (one illustrated to the left of 209).  
Regarding claim 38, Le teaches that a wing nut (209) is received in the mounting leg.
Regarding claim 39, Adams teaches a unitary wall with a lower end (34), an upper end (covering 41) and a body (38) therebetween.
Regarding claims 40 and 43, Adams teaches a ring-shaped configuration (col. 3, ln. 62-73) with diameters.
Regarding claim 41, Adams teach a cylindrical configuration (col. 3, ln. 62-73).
Regarding claim 42, Adams does not teach any particular material for the sealing element and as such does not teach the use of plastic.  Le teaches that plastic is a material known for industrial applications involving water (e.g. paragraph 33), and those of ordinary skill are aware of attendant 
Regarding claim 62, Le teaches an impeller (170) with an outer diameter.
Regarding claim 45, Le teaches a gasket (207).
Regarding claim 46, Le teaches a shaft assembly (100).
Regarding claim 47, Le teaches that the shaft assembly is secured to the base of the housing (e.g. by 159).
Regarding claim 48, Le teaches a shaft member (150) and a shaft protection member (160).
Regarding claim 49, Le teaches a base (152).
Regarding claim 50, Le teaches a ceramic material for the shaft protection member (paragraph 37).
Regarding claim 51, Le teaches a bearing assembly (110).
Regarding claim 52, Le teaches that the bearing assembly is at least axially secured to a center of an impeller (170, see Fig. 5).
Regarding claim 53, Le teaches an outer bearing member (120).
Regarding claim 54, Le teaches an outer bearing made of a plastic material (paragraph 33, second to last sentence).
Regarding claim 55, Le teaches an inner bearing member (130).
Regarding claim 56, Le teaches a rubber inner bearing member (paragraph 34).
Regarding claim 57, the previously applied references teach the limitations of the parent claims, as discussed above, but do not teach the provision of a liner for the spa tub or basin.  Chao teaches such a tub/basin (140) and particularly teaches that a disposable liner (240) may be provided therein for 
Regarding claim 58, Le teaches that the inlet (185) diameter is less than an impeller (170) diameter, as shown in Fig. 9.
Regarding claim 59, as shown in Fig. 8, Le teaches that the outlet aperture (186) comprises a nozzle with a discharge axis that is tilted from the rotational axis of the impeller by less than 90 degrees.
Regarding claim 60, Le teaches a flat section (see Fig. 9) of the mounting housing member suitable for accommodating insertion of a liner.
Regarding claim 61, Le teaches that the flat section is at the center of the mounting housing member (206, see Fig. 9).
Regarding claim 75, the previously applied references teach the limitations of the parent claims, as discussed above, but do not teach the provision of a liner for the spa tub or basin.  Chao teaches such a tub/basin (140) and particularly teaches that a disposable liner (240) may be provided therein for sanitary purposes (paragraph 8).  Therefore it would have been obvious to one of ordinary skill in the art to provide a disposable liner as taught by Chao to the pump of Le for similar sanitary purposes.  Furthermore, thus provided, such a liner would necessarily be located, with the wall of the basin (28), between the mounting housing member (and in particular the first surface thereof) and the base of the jet assembly housing, as any other placement would render either the liner or the pump unsuitable for its designed purpose.
Regarding claim 82, Adams teaches that the unitary wall is dimensioned and configured for surrounding a substantial portion of an inner section of the motor shaft (15).
Response to Arguments
Applicant’s arguments, see page 17, filed 7 May 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adams as set forth above.
With respect to the argument that the previously cited references do not teach the limitation of a sealing member unitary wall extending upwardly as claimed.  Adams teaches axial separation between  the seal (35) and the motor cap (33) at the location indicated below.

    PNG
    media_image1.png
    246
    342
    media_image1.png
    Greyscale

As such, Adams is considered to teach a sealing member of similar construction and application to that of the claimed invention.  Certain structural distinctions between the seal of Adams and that disclosed by applicant do exist, but are not currently claimed.  The examiner is unable to indicate any particular language allowable at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        17 September 2021